DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/5/2021 has been entered. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/9/2021.
The drawings were received on 10/5/2021. These drawings are acceptable.
The specification was received on 10/5/2021. This specification is acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Heslin on 10/14/2021.

The application has been amended as follows: 

IN THE SPECIFICATION:
The numbering of the paragraph 0081 has been amended to recite “[0081]” instead of “]0081]”.

Regarding paragraph 0103, line 11, the recitation “the engagement hooks to 242” has been amended to recite “the engagement hooks 242”.

Regarding paragraph 0103, line 12, the recitation “the engagement slots to 252” has been amended to recite “the engagement slots 252”.

Regarding paragraph 0103, line 13, the recitation “the compressed spring to 224” has been amended to recite “the compressed spring 224”.

IN THE CLAIMS:
Regarding claim 11, line 2, the limitation “one spring-loaded latch” has been amended to recite “one spring-loaded latch element”.

Regarding claim 14, line 4, the limitation “the spring” has been amended to recite “a spring”.
Allowable Subject Matter
Claims 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 9-21 were previously indicated allowable in the office action mailed on 9/9/2021 if claims overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph) as set forth in the office action mailed on 9/9/2021. Claims 9-21, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783